Citation Nr: 9920559	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  94-32 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis for the period of November 24, 1993 to 
November 24, 1998.

2.  Entitlement to a compensable evaluation for pulmonary 
tuberculosis for the period of November 24, 1998 to the 
present.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel


INTRODUCTION

The veteran had recognized service from December 1941 to June 
1946.

In a May 1996 decision, the Board of Veterans' Appeals 
(Board) remanded this matter to the Regional Office (RO) in 
Manila, Philippines, for a Department of Veterans Affairs 
(VA) examination and to afford the veteran a personal 
hearing.  The matter was returned to the Board in May 1997.  
In a May 1997 decision, the Board again remanded the matter 
to the RO for a VA examination and for evaluation under both 
the old and new regulations governing the evaluation of 
pulmonary disorders.  The case has now been returned to the 
Board for appellate consideration.  The Board notes that a 
review of the record reflects the Los Angeles, California, RO 
has also been involved in the adjudication of the veteran's 
claim.

The Board also notes that in a February 1988 rating decision, 
the RO decreased the veteran's disability evaluation for 
pulmonary tuberculosis in the following manner:  a 100 
percent evaluation effective from November 24, 1987; a 50 
percent evaluation effective from November 24, 1989; a 30 
percent evaluation effective from November 24, 1993; and a 
noncompensable evaluation effective from November 24, 1998.  
In a March 1994 rating decision, the RO determined an 
evaluation in excess of 30 percent was not warranted.  The 
veteran filed a timely notice of disagreement in June 1994.  
A statement of the case was issued to the veteran and a 
timely substantive appeal was filed in August 1994.  Pursuant 
to the February 1988 rating decision, the veteran's 
disability evaluation has decreased from 30 percent to 
noncompensable during the pendency of his appeal.  Thus, the 
issue has been reframed as reflected on the front page of 
this decision.  


FINDINGS OF FACT

1.  Upon VA examination dated in February 1998, a diagnosis 
of pulmonary tuberculosis, historically fifteen plus years 
status post treatment, with current radiographic evidence of 
chronic emphysema was noted.

2.  In an addendum to the February 1998 VA examination, the 
examiner opined that it was less likely than not, based on 
all available clinical evidence, that the veteran's 
respiratory impairment could be explained on the basis of his 
past treated and resolved pulmonary tuberculosis.  The 
examiner further noted the radiographic appearance was not 
that of old tuberculosis, but appeared to be a chronic 
emphysematous condition.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for pulmonary tuberculosis for the period of November 24, 
1993 to November 24, 1998 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.96, 4.97, 
Diagnostic Codes 6730, 6731 (1995); 4.96, 4.97, Diagnostic 
Codes 6730, 6731 (1998).

2.  The criteria for a compensable evaluation for pulmonary 
tuberculosis for the period of November 24, 1998 to the 
present have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.96, 
4.97, Diagnostic Codes 6730, 6731 (1995); 4.96, 4.97, 
Diagnostic Codes 6730, 6731 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records dated from April 1946 to August 1946 
reflect a diagnosis of chronic pulmonary tuberculosis, 
reinfection type, moderately advanced, active, and bilateral.

In a June 1948 rating decision, the RO granted service 
connection for chronic pulmonary tuberculosis, evaluated as 
100 percent disabling, effective July 1, 1946.  

In a February 1949 rating decision, the RO amended the June 
1948 rating decision to reflect a 50 percent evaluation 
effective from April 6, 1949 to January 12, 1954; a 30 
percent evaluation effective from January 13, 1954 to January 
12, 1959; and a 20 percent evaluation effective from January 
13, 1959.  

In a December 1949 rating decision, the RO evaluated the 
veteran's pulmonary tuberculosis as 100 percent disabling 
from December 1, 1949 to January 12, 1951; as 50 percent 
disabling from January 13, 1951 to January 12, 1955; as 30 
percent disabling from January 13, 1955 to January 12, 1960; 
and as noncompensable from January 13, 1960.  

Upon VA examination dated in August 1982, an impression of 
pulmonary infiltrations, slightly progressive from October 
1981 to April 1982 and unchanged from April 1982 to September 
1982, was noted.

In a December 1982 rating decision, the RO determined that a 
100 percent disability evaluation effective September 1982 
was warranted.

Upon VA examination dated in November 1987, a diagnosis of 
bilateral, chronic, inactive pulmonary tuberculosis was 
noted.  

Relevant VA outpatient treatment records and hospital 
summaries dated from January 1988 to April 1993 reflect 
various complaints of chest pain, shortness of breath, and 
fatigue.  An October 1988 hospital summary reflects a 
relevant diagnosis of pulmonary tuberculosis.  It was noted 
that apical and chest x-ray showed bilateral apical 
granulomatous lesions and fibrotic changes.  A hospital 
summary dated in November 1989 reflects relevant diagnoses of 
community acquired pneumonia and a history of pulmonary 
tuberculosis.  It was also noted that a chest x-ray at the 
time of admission showed no change from prior studies, that 
is, apical scarring with a right hilar retraction without 
evidence of acute infiltrates but positive for emphysematous 
changes.  

In a February 1988 rating decision, the RO assigned a 100 
percent disability evaluation from November 24, 1987; a 50 
percent disability evaluation from November 24, 1989; a 30 
percent disability evaluation from November 24, 1993; and a 
noncompensable evaluation from November 24, 1998.

Upon VA examination dated in January 1994, the veteran 
complained of severe weakness, coughing, lack of appetite, 
arthritis, and loss of vision.  Pulmonary function tests 
revealed Forced Expiratory Volume in one second (FEV-1) of 63 
percent of the predicted value, FEV-1/Forced Vital Capacity 
(FCV) of 67 percent of the predicted value, and Diffusion 
Capacity of the Lung for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) of 144 percent of the predicted value.  It 
was noted that x-rays revealed no evidence of structural 
damage to the lungs.  A diagnosis of chronic tuberculosis by 
history, no evidence of current active disease, with possible 
sequelae of moderate exercise impairment was noted.  A 
January 1994 VA x-ray reflects a relevant impression of right 
upper lobe pleuroparenchymal inflammatory disease consistent 
with tuberculosis, activity undetermined.  

In a March 1994 rating decision, the RO determined an 
evaluation in excess of 30 percent for the veteran's service-
connected pulmonary tuberculosis was not warranted.

A VA chest x-ray dated in February 1996 reflects relevant 
impressions of chronic tuberculosis, upper lobes, activity to 
be determined clinically; bilateral upper lobe scarring, more 
prominent on the right; and overinflated remaining lungs.  

At his October 1996 RO hearing, the veteran testified that he 
had been bed ridden for a month because of wheezing.  
(Transcript, page 2).  The veteran also testified that his 
tuberculosis had become active again six months earlier.  
(Transcript, pages 3-4).  The veteran also testified that he 
experienced chest pain, shortness of breath, and coughing 
which kept him awake at night.  (Transcript, page 5).  

Upon VA examination dated in November 1996, a pulmonary 
laboratory report reflects an interpretation of severe 
restrictive disease.  It was noted that the veteran developed 
shortness of breath and chest pain during the test.  The 
pulmonary functioning tests that were completed by the 
veteran reflect FEV-1 of 50 percent of the predicted value, 
and FEV-1/FVC of 122 percent of the predicted value.

Upon VA examination dated in February 1998, the veteran 
reported coughing up blood two weeks earlier.  Upon physical 
examination of the chest, the examiner noted good expansion 
and breath sounds clear to auscultation and percussion.  The 
examiner also noted there were no rhonchi, rales, or wheezes.  
It was further noted there was no use of the accessory 
muscles.  A diagnosis of pulmonary tuberculosis, historically 
fifteen plus years status post treatment, with current 
radiographic evidence of chronic emphysema was noted.  In an 
addendum to the report, the examiner noted the veteran did 
report for pulmonary testing, but was unable to complete the 
testing.  The examiner also noted it did appear that the 
veteran had significant respiratory impairments, the exact 
cause of which were undetermined.  The examiner opined that 
because the veteran did complete tuberculosis therapy, it was 
less likely than not, based on all available clinical 
evidence, that the veteran's respiratory impairment could be 
explained on the basis of his past treated and resolved 
pulmonary tuberculosis.  Finally, the examiner noted the 
radiographic appearance was not that of old tuberculosis, but 
appeared to be a chronic emphysematous condition.  

In an August 1998 letter to the veteran, the RO informed him 
of a scheduled VA examination on September 1, 1998.  A 
November 1998 letter to the veteran from the RO reflects the 
veteran failed to report for the September 1998 VA 
examination and requested the veteran complete and return a 
VA Form 21-4138 within 30 days to reschedule his examination.  
The veteran has not responded to the November 1998 letter.

Pertinent Law and Regulations

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board finds that the facts relevant to the 
issues on appeal have been properly developed and that the 
statutory obligation of VA to assist the veteran in the 
development of his claim has been satisfied.  38 U.S.C.A. 
§ 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (1998).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).  Separate diagnostic codes identify the various 
disabilities.  In determining the disability evaluation, VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable based upon the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include 38 C.F.R. §§ 4.1 
and 4.2 (1998) which require the evaluation of the complete 
medical history of the claimant's condition.  These 
regulations operate to protect claimants against adverse 
decisions based on a single, incomplete, or inaccurate 
report, and to enable VA to make a more precise evaluation of 
the level of the disability and of any changes in the 
condition.  Schafrath, 1 Vet. App. at 593-94 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Chronic active pulmonary tuberculosis warrants a 100 percent 
evaluation pursuant to 38 C.F.R. § 4.97, Diagnostic Code 6730 
(1998).  Inactive chronic pulmonary tuberculosis is rated 
depending on the specific findings, according to the 
residuals such as interstitial lung disease, restrictive lung 
disease, or, when obstructive lung disease is the major 
residual, as chronic bronchitis.  See  38 C.F.R. § 4.97, 
Diagnostic Code 6731 (1998). 

The Court has held that where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The regulations governing the evaluation of pulmonary 
disorders were changed effective October 7, 1996.  61 Fed. 
Reg. 46720 (1996) (codified at 38 C.F.R. § 4.97).  Under the 
criteria effective prior to October 7, 1996, chronic inactive 
pulmonary tuberculosis for one year after date of attainment 
of inactivity of tuberculosis is evaluated as 100 percent 
disabling.  Thereafter, pronounced residuals such as advanced 
fibrosis with severe ventilatory deficit manifested by 
dyspnea at rest, marked restriction of chest expansion, with 
pronounced impairment of bodily vigor, warrant a 100 percent 
evaluation.  Severe residuals such as extensive fibrosis, 
severe dyspnea on slight exertion with corresponding 
ventilatory deficit confirmed by pulmonary function tests 
with marked impairment of health warrant a 60 percent 
evaluation.  Moderate residuals with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests warrant a 30 percent evaluation.  
Definitely symptomatic residuals with pulmonary fibrosis and 
moderate dyspnea on extended exertion warrant a 10 percent 
evaluation.  Healed lesions with minimal or no symptoms 
warrant a noncompensable evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6731 (1995).  Chronic active pulmonary 
tuberculosis warrants a 100 percent evaluation pursuant to 
38 C.F.R. § 4.97, Diagnostic Code 6730 (1995).

Analysis

Although the veteran testified at his October 1996 RO hearing 
that his pulmonary tuberculosis had become active six months 
earlier, the veteran's contentions are not supported by the 
medical evidence of record.  The record is silent for a 
competent diagnosis of active pulmonary tuberculosis 
subsequent to 1987.  Thus, a 100 percent evaluation for 
active pulmonary tuberculosis is not warranted under either 
the old or the new criteria.

The record does reflect that upon VA examination dated in 
January 1994, a diagnosis of chronic tuberculosis by history 
with no evidence of current active disease and with possible 
sequelae of moderate exercise impairment was noted.  Upon VA 
chest x-ray dated in February 1996, relevant impressions of 
chronic tuberculosis in the upper lobes, activity to be 
determined clinically; bilateral upper lobe scarring, more 
prominent on the right; and overinflated remaining lungs were 
noted.  A VA pulmonary laboratory report dated in November 
1996 reflects an interpretation of severe restrictive 
disease.  It was noted that the veteran developed shortness 
of breath and chest pain during the test.  Finally, upon VA 
examination dated in February 1998, the examiner noted good 
expansion in the chest and breath sounds clear to 
auscultation and percussion.  The examiner also noted there 
were no rhonchi, rales, or wheezes, and no use of the 
accessory muscles.  A diagnosis of pulmonary tuberculosis, 
historically fifteen plus years status post treatment, with 
current radiographic evidence of chronic emphysema was noted.  
The examiner noted the veteran did have significant 
respiratory impairments, the exact cause of which was 
undetermined.  The examiner opined that because the veteran 
did complete tuberculosis therapy, it was less likely than 
not, based on all available clinical evidence, that the 
veteran's respiratory impairment could be explained on the 
basis of his past treated and resolved pulmonary 
tuberculosis.  Finally, the examiner noted the radiographic 
appearance was not that of old tuberculosis, but appeared to 
be a chronic emphysematous condition.  The examiner also 
noted the veteran reported for pulmonary testing but was 
unable to complete the testing.  

The record reflects the RO scheduled the veteran for an 
additional VA examination, but the veteran failed to report 
for the examination.  The veteran has also failed to respond 
to a letter from the RO regarding the missed appointment and 
rescheduling of the examination.  The Board notes that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination scheduled in conjunction with a 
claim for increase, the claim shall be denied.  Examples of 
good cause include, but are not limited to, illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655 (1998).

Here, good cause has not been demonstrated.  The veteran has 
not attempted to reschedule his examination or to provide 
additional medical evidence.  The "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street," wherein the entire burden of such 
development is placed on the VA.  Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  In a case such as this, where additional 
development may be necessary to establish the entitlement to 
increased benefits, the veteran may not passively sit by 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  The Board concludes VA has 
satisfied its duty to inform the veteran under 38 U.S.C.A. 
§ 5103(a) (West 1991).  Thus, the Board has decided the 
veteran's claim based upon the evidence of record.

Upon consideration of the veteran's claim under the new 
criteria, effective October 7, 1996, the Board concludes that 
from November 24, 1994 to November 24, 1998, an evaluation in 
excess of 30 percent is not warranted.  The medical evidence 
of record reflects that the veteran's pulmonary tuberculosis 
has been resolved and the most current radiographic evidence 
reflects chronic emphysema.  The examiner opined that it was 
less likely than not that the veteran's respiratory 
impairment could be explained on the basis of his past 
treated and resolved pulmonary tuberculosis.  The 
radiographic appearance is not that of old tuberculosis, but 
rather appears to be a chronic emphysematous condition.  
Thus, because the veteran's respiratory impairments are most 
likely due to chronic emphysema, not tuberculosis, evaluation 
of the veteran's symptomatology under the diagnostic codes 
for interstitial lung disease, restrictive lung disease, or 
chronic bronchitis is not warranted.  

Furthermore, because the medical evidence reflects the 
veteran's symptomatology is not due to tuberculosis, an 
evaluation in excess of 30 percent under the old diagnostic 
code is also not warranted.  The record fails to reflect x-
ray evidence of fibrosis during the period of November 24, 
1993 to November 24, 1998.  Although the record reflects the 
veteran suffers from dyspnea, the medical evidence reflects 
it is not attributable to tuberculosis.  

In regard to the period on November 24, 1998 to the present, 
the Board concludes that a compensable evaluation is not 
warranted under the new criteria effective October 7, 1996.  
As previously noted, the most recent medical evidence of 
record, February 1998, reflects that the veteran's pulmonary 
tuberculosis has been resolved, and the most current 
radiographic evidence reflects chronic emphysema.  The 
examiner opined that it was less likely than not that the 
veteran's respiratory impairment could be explained on the 
basis of his past treated and resolved pulmonary 
tuberculosis.  The radiographic appearance is not that of old 
tuberculosis, but rather appears to be a chronic 
emphysematous condition.  Thus, because the veteran's 
respiratory impairments are most likely due to chronic 
emphysema, not tuberculosis, evaluation of the veteran's 
symptomatology under the diagnostic codes for interstitial 
lung disease, restrictive lung disease, or chronic bronchitis 
is not warranted.  

Under the old criteria effective prior to October 7, 1996, 
the Board concludes that a compensable evaluation is not 
warranted for the same reasons as previously set forth.  The 
record fails to reflect x-ray evidence of fibrosis during the 
period of November 24, 1998 to the present.  Although the 
record reflects the veteran suffers from dyspnea, the medical 
evidence reflects it is not attributable to tuberculosis.  



ORDER

Entitlement to an evaluation in excess of 30 percent for 
pulmonary tuberculosis for the period of November 24, 1993 to 
November 24, 1998 is denied.

Entitlement to a compensable evaluation for pulmonary 
tuberculosis for the period of November 24, 1998 to the 
present is denied. 



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

